                          UNITED STATES DISTRICT COURT
                               DISTRICT OF NEVADA

THOMAS BRAND,                           )               3:17-cv-00043-MMD-WGC
                                        )
                  Plaintiff,            )               MINUTES OF THE COURT
                                        )
        vs.                             )               October 7, 2019
                                        )
GREG COX, et al.,                       )
                                        )
                  Defendants.           )
________________________________________



PRESENT:      THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:    KATIE LYNN OGDEN    REPORTER:                     NONE APPEARING
COUNSEL FOR PLAINTIFF(S): NONE APPEARING
COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      Before the court is Plaintiff=s Motion For An Enlargement of Time to File the Opposition
Response to the Defendants’ Motion for Summary Judgment. FRCP 6(b)(1). (ECF No. 155.)

        Good cause appearing, Plaintiff=s Motion for Extension of Time (ECF No. 55)
                                                                                  155)isis
GRANTED. Plaintiff shall have until December 23, 2019 to file his opposition. Defendants
shall have until January 10, 2020 to file their reply brief.

       IT IS SO ORDERED.

                                                  DEBRA K. KEMPI, CLERK

                                                  By:                   /s/
                                                         Deputy Clerk
